NUMBER 13-20-00015-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                                 IN RE DIANNA BERNSEN


                           On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION

               Before Justices Benavides, Hinojosa, and Tijerina
                  Memorandum Opinion by Justice Tijerina1

        On January 13, 2020, relator Dianna Bernsen filed a petition for writ of mandamus

and an emergency motion for stay in the above cause. Through her petition for writ of

mandamus, relator argues that the trial court erred in issuing various verbal and written

orders compelling discovery on December 2, 2019, December 3, 2019, and December 5,



          1 See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in

any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
2019. By emergency motion, relator seeks to stay the underlying proceedings, including

a show cause hearing set for January 13, 2019, regarding, inter alia, relator’s failure to

comply with the foregoing discovery orders.

       “[M]andamus is both an extraordinary remedy and a discretionary one.” In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief

by writ of mandamus, a relator must establish that an underlying order is void or a clear

abuse of discretion and that no adequate appellate remedy exists. In re Nationwide Ins.

Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827
S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). An abuse of discretion occurs when

a trial court’s ruling is arbitrary and unreasonable or is made without regard for guiding

legal principles or supporting evidence. In re Nationwide, 494 S.W.3d at 712; Ford Motor

Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of an

appellate remedy by balancing the benefits of mandamus review against the detriments.

In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In re Prudential

Ins. Co. of Am., 148 S.W.3d at 136.

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not met her burden to obtain

relief. Accordingly, we deny the petition for writ of mandamus and the emergency motion

for stay.

                                                       JAIME TIJERINA,
                                                       Justice


Delivered and filed the
14th day of January, 2020.

                                            2